           Case 1:17-cv-02989-AT Document 689 Filed 12/30/19 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                              CIVIL ACTION
       v.
                                              FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


STATE DEFENDANTS’ REQUEST FOR STATUS CONFERENCE AND
    NOTICE OF DECERTIFICATION OF GEMS/DRE SYSTEM

      Defendants Secretary of State Brad Raffensperger, State Election

Board, and the State Election Board Members (collectively, the “State

Defendants”) request an immediate status conference with the Court

regarding State Defendants’ ability to dispose of the DRE units that are

being collected from the counties, showing the Court as follows:

      1.      On December 6, 2019, this Court held a status conference

regarding outstanding issues in this case.

      2.      At the status conference, Plaintiffs represented that they could

easily create a statistical sample of machines they wished for the State to

maintain, avoiding the significant expense of storing more than 30,000 units
             Case 1:17-cv-02989-AT Document 689 Filed 12/30/19 Page 2 of 6




that would never be used again. See Transcript of December 6, 2019 Status

Conference at 20:19-24; 22:21-23:14.

        3.      At the status conference, the Court said, “you are all going to

meet and talk about the disposition of the machines. I would like you to do

that -- it is Friday -- to have it done by -- try today to figure out your schedule

and have an objective for trying to get it done by next Friday.” Transcript, at

85:25-86:5. Next Friday following the status conference was December 13,

2019.

        4.      State Defendants advised the Court during the status conference

that time is of the essence for the State because the process of collecting the

existing units is ongoing and storage space was (and is) quickly becoming an

issue as BMDs are deployed. Transcript, at 59:11-20.

        5.      On December 10, 2019, State Defendants requested the

statistical sample Plaintiffs said they could create and Plaintiffs asked State

Defendants if they had a proposal to make. See Emails attached as Ex. A.

        6.      State Defendants pointed out on December 13 and December 18

that Plaintiffs had received complete inventories of all equipment on July 19,

2019 and again requested the statistical sample from Plaintiffs that they told

the Court they could prepare. See Emails attached as Ex. B.




                                         -2-
           Case 1:17-cv-02989-AT Document 689 Filed 12/30/19 Page 3 of 6




      7.      On December 20, 2019, Plaintiffs responded that, in order to

design a statistical sample, they needed a comprehensive inventory (which

was produced in July) and “For each piece of equipment at issue, the precinct

and election during which it was last used”—information the State does not

possess. See Emails attached as Ex. C.

      8.      In the meantime, the collection of DREs and deployment of BMDs

has continued, including counties where this Court previously ordered

sequestration of machines. [Docs. 212, 251].

      9.      On December 30, 2019, the Secretary of State, acting according to

his statutory authority, completely decertified the entire GEMS/DRE system.

See Decertification Order, attached as Ex. D.

      10.     As a result of the decertification, no component of the

GEMS/DRE system, including the old optical scanners, memory cards, GEMS

databases, or DREs can be used in Georgia elections.

      11.     As State Defendants reiterated at the status conference, this case

is moot and there is nothing further for this Court to do regarding the

GEMS/DRE system.

      12.     Given Plaintiffs’ lack of any proposed statistical sample, the

decertification of the GEMS/DRE system, and the complete lack of any basis

to continue to preserve the DREs at a significant cost to the State, State

                                       -3-
       Case 1:17-cv-02989-AT Document 689 Filed 12/30/19 Page 4 of 6




Defendants request a status conference for immediate authorization of the

disposal of the DREs in accordance with state law and existing state

contracts. Immediate amendment of this Court’s order regarding the

preservation of the DREs, GEMS, and other election equipment [Doc. 668] is

required. At the very least, guidance from the Court is required regarding

machines sequestered by order of this Court and whether those machines

must continue to be maintained separately.



      Respectfully submitted this 30th day of December, 2019.


                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com
                              Josh Belinfante
                              Georgia Bar No. 047399
                              jbelinfante@robbinsfirm.com
                              Carey A. Miller
                              Georgia Bar No. 976240
                              cmiller@robbinsfirm.com
                              Alexander Denton
                              Georgia Bar No. 660632
                              adenton@robbinsfirm.com
                              Brian E. Lake
                              Georgia Bar No. 575966
                              blake@robbinsfirm.com
                              Robbins Ross Alloy Belinfante Littlefield LLC
                              500 14th Street, N.W.
                              Atlanta, Georgia 30318
                              Telephone: (678) 701-9381
                              Facsimile: (404) 856-3250


                                     -4-
Case 1:17-cv-02989-AT Document 689 Filed 12/30/19 Page 5 of 6




                     /s/Bryan P. Tyson
                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                            -5-
       Case 1:17-cv-02989-AT Document 689 Filed 12/30/19 Page 6 of 6




                       CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ REQUEST FOR STATUS

CONFERENCE AND NOTICE OF DECERTIFICATION OF

GEMS/DRE SYSTEM has been prepared in Century Schoolbook 13, a font

and type selection approved by the Court in L.R. 5.1(B).

                              /s/Bryan P. Tyson
                              Bryan P. Tyson




                                     -6-
